IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 23, 2008
                                No. 06-60729
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JOHN HALE

                                           Plaintiff-Appellant

v.

HARRISON COUNTY BOARD OF SUPERVISORS; SERGEANT KELLY
ROGERS; E W COLLINS; T P WILLS; DR PHILLIP COMPTON; RHONDA
ROGERS, also known as Rhonda Puzz; DR ROBERT LAFLURE; NURSE
WHITE; WALTER CLARK, Nurse; DAVID DECELL, Administrator of Medical
Department; WAYNE PAYNE, Administrator HCADC

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:03-CV-840


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      John Hale, Mississippi prisoner # 24720, appeals the district court’s order
denying his motion for the appointment of counsel to represent him in his 42
U.S.C. § 1983 civil rights action. Hale, who is currently proceeding pro se and
in forma pauperis, argues that the legal issues involved in his case are complex,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60729

the defendants are preventing him from investigating his claims, his psychotic
disorders prevent him from being able to present his case, and he has been
unable to retain counsel to represent him on a pro bono basis.
      An interlocutory order denying the appointment of counsel in a § 1983 case
is immediately appealable. Robbins v. Maggio, 750 F.2d 405, 409-13 (5th Cir.
1985). However, this court will not overturn a district court’s decision regarding
appointment of counsel unless the appellant shows a “clear abuse of discretion.”
Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). A district court is not required
to appoint counsel for an indigent plaintiff in a civil rights action unless there
are exceptional circumstances. Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
1982).
      Hale has not shown that the issues in his case are complex, that he is
incapable of adequately presenting his case, or that exceptional circumstances
require the appointment of counsel in his case. He thus has not shown that the
district court’s order denying appointment of counsel was a clear abuse of
discretion. See Cupit, 835 F.2d at 86. The district court’s denial of Hale’s motion
for appointment of counsel is AFFIRMED.




                                        2